Detailed Office Action
Title
The title is objected to because it is directed to plural articles of manufacture. 35 U.S.C. 171 requires that a patent may be obtained for an article of manufacture. Further, the phrase [Cross-over] is unclear to the general public. Therefore, the title must be amended throughout out the application so that it is directed to a singular article of manufacture. For example:
-- Crossbody Backpack with Umbrella Holder –
Or –Sling Backpack with Umbrella Holder--
	
Specification
The specification is objected to for the following reason(s):
A. Descriptions of the figures are not required to be written in any particular format, however, they must describe the views of the drawings clearly and accurately. (MPEP 1503.01 subsection II) The figure descriptions must be amended because they do not accurately describe the views and positions. 
1. Figures 1 and 2 are –in use—views.
2. If 1 is a front then, 3 is also a front view.
3. If 2 is a back view, then 4 is also a back view. 
4. Figs. 7 and 8 are plan views.
5. The figure descriptions can be shortened to remove the title and use the word –thereof--.
6. The side views must either be consistently labelled as elevational or elevation. 
For example:
-- FIG. 1 is a front in use view of a [TITLE] showing my new design; 
FIG. 2 is a back in use view thereof;
FIG. 3 is a front elevation view thereof;

FIG. 5 is right side elevation view thereof;
FIG. 6 is a left side elevation view thereof;
FIG. 7 is a top plan view thereof; and
FIG. 8 is a bottom plan view thereof. --
B. The title must be amended throughout the specification in accordance with the objection to the title.
Claim
The claim must be amended in accordance with the objection to the title. Additionally, --as shown and described must be added to the end of the claim following the title for proper form and because of the inclusion of broken line description. The claim must be amended to read:
--What is claimed is: 
The ornamental design for a [title] as shown and described.--
Claim Rejection – 35 U.S.C. § 112(a)(b)
The claim is rejected under 35 U.S.C. 112 (a)(b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and nonenabling because the exact appearance and scope of the claimed article have not been definitively described due to a lack of clear description and the poor quality of the disclosure.
A. The scope of the claim is unclear. One of skill in the art must resort to conjecture in order to determine what you intend to claim. 
1. The scope is not consistent between the views. Portions are shown in solid lines that are also shown in broken lines. Broken lines are poorly drawn and sometimes merge to form solid lines. The edge of the claimed subject matter is not consistently shown throughout the views. None of the views combine to show the scope consistently. Some examples of the inconsistencies and lack of clarity are included below. You must be careful if amending the figures to thoroughly review them any inconsistencies that the Examiner may have missed. See below:

    PNG
    media_image1.png
    982
    1144
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    1438
    1111
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    1018
    948
    media_image3.png
    Greyscale



2. The figures contain multiple types of broken lines that have not been definitely described in the specification. The specification identifies that broken lines form no part of the claim, but it does not describe the meaning of all of the types of broken lines. It’s unclear if this statement is directed one type of broken line or all of the types of broken lines including the thin dotted lines on claimed surfaces. The descriptive statement lacks clarity to definitely describe the scope of the claim. MPEP 1503.02(III).Some of the broken lines showing a human form and umbrella may depict environment. Heavy dashed lines are shown along the top edge of the article that may depict a portion of the article including what may be a 

    PNG
    media_image4.png
    720
    773
    media_image4.png
    Greyscale



B. The drawings are of poor quality. The line quality, the size, the proportions and overall shape are all inconsistent and fail to describe one definite appearance. When the figures are re-sized to one consistent size, the proportions and appearance are not definitely described. It’s not clear how the views combine to form one appearance. Each view has a different scope, shape and the features have different proportions. For example, the size shape and location of the shoulder strap have not been definitely described. The strap is drawn in different positions and has a different width throughout the views. Due to 

    PNG
    media_image5.png
    530
    501
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    485
    674
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    927
    1248
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    684
    670
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    743
    1028
    media_image9.png
    Greyscale



	
    PNG
    media_image10.png
    607
    737
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    864
    946
    media_image11.png
    Greyscale




    PNG
    media_image12.png
    1245
    1002
    media_image12.png
    Greyscale





C. The exact location of the claim boundary is unclear. The portions shown in solid line are not consistent throughout the views. 

    PNG
    media_image13.png
    789
    1421
    media_image13.png
    Greyscale



The corrected drawings must not contain new matter (37 CFR 1.121, 35 USC 112(a))
Applicant is advised that all of the preceding issues must be addressed to overcome this rejection, without the introduction of anything that was not shown in the original disclosure (i.e. new matter), either by the addition or removal of features of the claimed design. 
New matter is anything (structure, features, elements) which was not shown in the drawings as originally filed.  It is possible for new matter to consist of the removal as well as the addition of structure, features or elements. Further, the clarification of drawings with poor line quality can introduce new matter.  
Due to the deficiencies of views in the disclosure, the examiner is unable to provide any guidance as to how the disclosure may be enabled. Applicant is advised that to overcome this rejection, no new matter may be introduced that was not shown in the original disclosure, either through the addition or removal of features to the claimed design.
Applicant is cautioned that any attempt to clarify the scope must meet 37 CFR 1.145 and the written description requirement of 35 USC112 (a). It must be apparent that applicant was in possession of the 
A response is required in reply to the Office action to avoid abandonment of the application. If corrected drawings are submitted in response to the Office action, they must be in compliance with 37 CFR 1.121 (d).
Conclusion
In conclusion the claim stands rejected under 35 U.S.C. § 112(a)(b).
The references cited but not applied are considered cumulative art related to the claimed design.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 8:00- 4:00 pm PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on 571-272-7609.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER L WATKINS/Examiner, Art Unit 2915